Exhibit 10.2
CONSOLIDATED GRAPHICS, INC.
AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
First Amendment
Consolidated Graphics, Inc., a Texas corporation (the “Corporation”), having
established the Consolidated Graphics, Inc. Amended and Restated Long-Term
Incentive Plan as adopted by the Board of Directors (“Board”) on June 30, 2008
(the “Plan”), and having reserved the right under Section 11 thereof to amend
the Plan, does hereby amend the Plan, effective as of the date approved by the
Board of Directors and the holders of a majority of shares of Common Stock
present, or represented, and entitled to vote at a meeting of the Corporation’s
shareholders, as follows:
A. The last sentence of the first paragraph of Section 7 is amended to read as
follows:
“The number of Awards that may be granted in the form of a stock appreciation
right or stock award as described in subparagraph (b) below shall not exceed an
aggregate of 112,500 underlying shares of Common Stock issuable pursuant to such
Award.”

            As approved by the Board of Directors of
Consolidated Graphics, Inc. on June 29, 2009           /s/ Joe R. Davis      
Joe R. Davis      Chairman of the Board and
Chief Executive Officer   

 

 